DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masson et al. (US 2016/0085084 A1).
Regarding claim 1, Masson teaches an image projection module (33a-c, 34, figure 1), which is provided to project an image light source;
A reflecting target diffuser sheet (39, 38, 52, figure 3; paragraph 0115 for diffusion), a plane is set on the reflecting target diffuser sheet (43 is planar, figure 3), an array of micro-mirrors is set on the plane (39 are individual reflective projections; paragraph 0104), the image light source is projected to the reflecting target diffuser sheet, wherein the reflection angles of the micro-mirrors are different (since they are convex each part of each individual element 39 will reflect light different from the other regions of the same individual element);

Each micro mirror is provided to reflect and diffuse the projected light source to a design diffusion area, the design diffusion areas of the micro-mirrors set in different positions are the same or different (the eye box 47, paragraph 0111), and the intersection range of the design diffusion areas of the micro mirrors is an eye box, the projected images can be seen when an eye is in the range of the eye box (paragraph 0126).
Regarding claim 2, Masson teaches the head up display device further includes a reflector (81, figure 3) and a concave mirror (82, 83, figure 3), the reflecting target diffuser sheet is provided to reflect the image light source to the reflector (see 39 to 81, figure 3), the reflector is provided to reflect the image light source to the concave mirror (see 81 to 82 and 83, figure 3), the concave mirror is provided to reflect the image light source to the position of the eye box (see 82 and 83, reflecting to 47, figure 3).
Regarding claim 4, Masson teaches that the array of micro mirrors set on the reflecting target diffuser sheet is provided to achieve a required projection image by using the micro mirrors set on all or partial area (see 39, which is set on all of 43, figure 3).
Regarding claim 5, Masson teaches the design diffusion areas of the micro-mirrors set in different positions are the same or different diffusion areas (each is designed to reflect the light to the eye box 47, figure 3).
Regarding claim 6, Masson teaches that the image projection module is a laser projection device (paragraph 0105), and the diameter of the spot of its laser beam is smaller than the micro-mirrors (paragraph 0107).
Regarding claim 7, Masson teaches the device further includes a reflector (81 and 82 and 83, figure 3), the reflecting target diffuser sheet is provided to reflect the image light source to the reflector (see 39 to 81 to 82 and 83, figure 3), the reflector is provided to reflect the image light source to the position of the eye box (see 82, 83 to 47, figure 3).

Regarding claim 9, Masson teaches the device further includes a reflector (81, figure 3) and a windshield (82 and 83, figure 3), the reflector is a concave mirror (see figure 3) and the concave mirror is provided to reflect and enlarge images (paragraph 0127; ‘the light beams which are reflected by the semi-reflective semi-transparent surface 82 remain divergent after the reflection’ which means they are divergent incident to 82; paragraph 0127).
Regarding claim 10, Masson teaches a reflector (81, figure 3) and a windshield (82, 83, figure 3), a reflective film with a translucent semi-reflect effect is set on the windshield (82, paragraph 0127).
Regarding claim 11, Masson teaches an image projection module (33a-c, 34, figure 1), which is provided to project an image light source;
A reflecting target diffuser sheet (38, 39, figure 5b), a curved surface is set on the reflecting target diffuser sheet (paragraph 0145), an array of micro mirrors is set on the curved surface (39, figure 5b), the image light source is projected to the reflecting target diffuser sheet (see figure 3);
The feature is:
Each micro-mirror is provided to reflect and diffuse the projected image light source to a design diffusion area (47, figure 3), the design diffusion areas of the micro mirrors set in different positions are the same or different (the eye box (47, paragraph 0111), and the intersection range of the design diffusion areas of the micro mirrors is an eye box, the projected images can be seen when an eye is in the range of the eye box (paragraph 0126).

Regarding claim 14, Masson teaches that the array of micro mirrors set on the reflecting target diffuser sheet is provided to achieve a required projection image by using the micro mirrors set on all or partial area (see 39, which is set on all of 43, figure 3)., the design diffusion areas of the micro mirrors set in different positions of the diffusion area are the same or different diffusion areas (the eye box 47, paragraph 0126).
Regarding claim 15, Masson teaches that the image projection module is a laser projection device (paragraph 0105), and the diameter of the spot of its laser beam is smaller than the micro-mirrors (paragraph 0107).
Regarding claim 16, Masson teaches the device further includes a reflector (81 and 82 and 83, figure 3), the reflecting target diffuser sheet is provided to reflect the image light source to the reflector (see 39 to 81 to 82 and 83, figure 3), the reflector is provided to reflect the image light source to the position of the eye box (see 82, 83 to 47, figure 3).
Regarding claim 17, Masson teaches the device further includes a reflector (81, figure 3) and a windshield (82 and 83, figure 3), the reflecting target diffuser sheet is provided to reflect the image light source to the windshield, the windshield is provided to reflect the image light source to the position of the eye box (see figure 3).
Regarding claim 18, Masson teaches a reflector (81, figure 3) and a windshield (82, 83, figure 3), the reflector is a concave mirror (see figure 3) and the concave mirror is provided to reflect an enlarge images (paragraph 0127; ‘the light beams which are reflected by the semi-reflective semi-transparent .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al. (US 2016/0085084 A1) in view of Narushima (US 10,379,398 B2).
Regarding claims 3 and 13, Masson teaches a concave mirror (81, figure 3) and a windshield (82, 83, figure 3), the concave mirror is provided to reflect to the windshield (see figure 3) and the windshield is provided to reflect the image light source to the position of the eye box (see 82, 83 reflecting toward 47, figure 3).
Masson does not specify a reflector, wherein the reflecting target diffuser sheet is provided to reflect the image light source to the reflector, and the reflector is provided to reflect the image light source to the concave mirror.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the display system of Masson to use a planar reflector as taught in Narushima in order to shorten the optical path in the projection system and reduce the size of the unit (column 7 line 67-column 8 line 3).
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, prior art does not teach setting the array of micro-mirrors in the same direction on a flexible board, and the flexible board is provided to be attached to the curved surface, to thereby let the micro mirrors on the reflecting target diffuser sheet project to required directions.
Regarding claim 20, prior art does not teach the curved surface of the reflecting target diffuser is an elliptical surface, the feature is that the image projection module is placed on a first focal point on the elliptical surface, the image light source is projected to the elliptical surface of the reflecting target diffuser sheet, all the reflected image light source is concentrated on a second focal point of the elliptical surface and the second focal point is the position of the eye box.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/10/2021